DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.
 Response to Amendment
In response to the amendment received August 3, 2021:
Claims 22-26 are rejoined (see Election/Restriction section below).  Claims 27-30 are canceled (see Examiner’s Amendment below).
The previous prior are rejection has been withdrawn in light of the amendment.  Thus, the application is in condition for allowance (in light of the Examiner’s Amendment below).
Election/Restrictions
Claim 16 is allowable. The restriction requirement between Group I, Group II, and Group III, as set forth in the Office action mailed on July 20, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 20, 2018 is withdrawn.  Claims 22-26, directed to the slurry, negative electrode, and battery are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 27-30, directed to a method of making a coated negative active material is withdrawn from consideration because it does not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 27-30 directed to an invention non-elected without traverse.  Accordingly, claims 27-30 been cancelled.  (Note: Claims 27-30 are a method that do not include the allowable subject matter of the product.)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 27-30.  
Again: This application is in condition for allowance except for the presence of claims 27-30 directed to an invention non-elected without traverse.  Accordingly, claims 27-30 been cancelled.
Allowable Subject Matter
Claims 1-20 and 22-26 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 16. 
	Claim 16 teaches a coated negative electrode active material for lithium ion batteries comprising the elements therein. Notably, the negative electrode requires a non-graphitizable carbon as an active material; precludes the presence of silicon, starch, polyvinylidene fluoride, polyvinyl alcohol, carboxymethyl cellulose, polyvinyl pyrrolidone, tetrafluoroethylene, styrene-butadiene rubber, polyethylene, and polypropylene; requires a polymer including about 41.7% by weight of (meth)acrylic acid, about 16.6% by weight of methyl (meth)acrylate and about 41.7% by weight of 2-ethylhexyl (meth)acrylate, or sodium alginate.  The declaration received August 3, 2021 shows unexpected results with respect to at least the charging time.  Examples 1-3 fall within the claimed invention (example 1 and example 2 being the specified polymer applied as an electrode or within slurry form, respectively; example 3 being sodium alginate).  The closest prior art (reference example 1 and reference example 2) have much higher charging times.  (Note: x is the active material (abs), while the claimed invention specifically precludes silicon.  No motivation exists to alter the prior art to arrive at the claimed invention.  Thus, none of the prior art alone or in combination teaches, suggests, or renders obvious the claimed invention.  Since claims 17-20 and 22-26 are dependent upon claim 16, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759